DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/849,565 filed on April 15, 2020 in which claims 1-20 are presented for examination.

Status of Claims
This allowance is in response to communication filed on March 09, 2022.
Claims 1-20 are allowed.   

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The Applicant’s arguments/amendment filed on March 09, 2022 are persuasive and thereby overcome the references cited and further searches. Thus, the record is cleared and claims 1-20 are hereby allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1/7/2020